         Case 1:19-cv-10275-BCM Document 17 Filed 05/15/20 Page 1 of 2



                                                      U.S. Department of Justice

                                  05/15/2020          United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd floor
                                                      New York, NY 10007


                                                       May 14, 2020

                                                                    Application GRANTED. SO ORDERED.
BY ECF

Honorable Barbara C. Moses                                          ___________________________
United States Magistrate Judge                                      Barbara Moses, U.S.M.J.
United States District Court                                        May 15, 2020
500 Pearl Street
New York, New York 10007

                               Re: Johanna Astacio v. Commissioner of Social Security
                                   19 Civ. 10275 (BCM)

Dear Judge Moses:

        The government’s brief in the above-referenced Social Security case is due May 15,
2020. We write respectfully to request, with the consent of plaintiff, who is proceedings pro se,
that the briefing schedule for this case be adjourned for 30 days, as follows:

       Government’s brief by June 15, 2020
       Plaintiff’s response by August 14, 2020
       Government’s reply, if any, by September 4, 2020

The reason for this request is that the Social Security Administration is re-evaluating its litigation
position in this matter. One prior adjournment was granted in this case. We appreciate the
Court’s consideration of this request.

                                               Respectfully,

                                               GEOFFREY S. BERMAN
                                               United States Attorney


                                       By:             s/ Susan D. Baird
                                               SUSAN D. BAIRD
                                               Assistant United States Attorney
                                               tel. (212) 637-2713
                                               Susan.Baird@usdoj.gov
        Case 1:19-cv-10275-BCM Document 17 Filed 05/15/20 Page 2 of 2
                                                                        Page 2


cc: BY EMAIL
    Johanna Astacio
    (Johanna3879@outlook.com)
